Citation Nr: 0724609	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-16 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from November 1952 to 
February 1955 and from November 1990 to June 1991.  The 
veteran died on July [redacted], 2002, and the appellant is his 
surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.   


FINDINGS OF FACT

1.  The veteran died in July 2002; the immediate cause of 
death was colon cancer with liver metastasis and history of 
hyperkalemia.  Other significant conditions contributing to 
death included diabetes mellitus type II.

2.  Service connection was not in effect for any disability 
during the veteran's lifetime.

3. The weight of the evidence is against a link between any 
of the conditions that caused or contributed to the veteran's 
death and a disease or injury in service.


CONCLUSION OF LAW

A service-connected disability was not a principal or 
contributory cause of death.  38 U.S.C.A. §§ 1110, 1117, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in August 2002.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006)). 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record does not reflect that the claimant was 
provided with such notice.  However, as the Board's decision 
herein denies the appellant's claim, neither service 
connection nor effective date is being assigned; there is 
accordingly no possibility of prejudice to the appellant 
under the notice requirements of Dingess/Hartman.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).

The criteria for establishing entitlement to compensation for 
the cause of death are those governing the establishment of 
service connection under 38 U.S.C.A, Chapter 11 (West 2002 & 
Supp. 2006). 38 U.S.C.A. § 1310(a).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish service connection under 38 U.S.C.A. § 
1117; and 38 C.F.R. § 3.317, a claimant must present evidence 
that the veteran was a Persian Gulf veteran who had a chronic 
qualifying disability.  A chronic qualifying disability is a) 
an undiagnosed illness; b) a chronic multisystem illness 
defined by a cluster of signs or symptoms, namely chronic 
fatigue syndrome, fibromyalgia, or irritable bowel syndrome; 
or c) and diagnosed illness that VA determines by regulation 
warrants a presumption of service connection.

To establish service connection on the basis of an 
undiagnosed illness, the evidence must show (1) objective 
indications; (2) of a chronic disability such as those listed 
in paragraph (b) of 38 C.F.R. § 3.317; (3) which became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2009; and (4) such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. § 
1117; Gutierez v. Principi, 19 Vet. App. 1 (2004); 38 C.F.R. 
§ 3.317(a); 71 Fed. Reg. 75,669-72 (Dec. 18, 2006).

A Persian Gulf Veteran is one who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d).  The veteran's military records document that he 
served in Southwest Asia during the applicable time period.

At the time of the veteran's death, service connection was in 
not in effect for any disability.

The veteran's service medical records contain medical care 
questionnaires dated April 6, 1991 and May 14, 1991 upon 
which the veteran expressly indicated on both occasions that 
he had no reason to believe that either he or his unit had 
been exposed to chemical or germ warfare is Southwest Asia.  
His separation examination in April 1991 showed no relevant 
abnormalities.  Service medical records do not reflect any 
evidence of colon cancer, liver condition and/or diabetes.  

In September 2001, the veteran was seen at the Chesapeake 
General Hospital emergency room for evaluation of right upper 
quadrant pain of 6 months' duration.  In October 2001, he was 
admitted to that facility.  A history revealed that the 
veteran had mild abdominal pain for the prior six months, and 
he had been treating the condition with over-the-counter 
medications.  A CT scan showed nearly the entire liver was 
replaced by a tumor mass.  A CT-guided aspiration of the 
liver mass was performed, an the results were consistent with 
metastatic adenocarcinoma favoring a gastrointestinal source 
such as the colon.  Despite extensive chemotherapy, he died 
in July 2002.  The death certificate listed the immediate 
cause of death as colon cancer with liver metastasis and 
history of hyperkalemia.  Other significant conditions 
contributing to death included diabetes mellitus type II.   

The veteran's spouse asserts that his death was attributable 
to his Gulf War service and/or that the pathology had its 
onset in service.  

A private physician provided correspondence dated April 20, 
2004, which indicated that the author had treated the veteran 
for "carcinoma of unknown primary, metastatic to liver and 
lung, favor gastrointestinal origin."  The physician also 
indicated that according to letters that the veteran had 
received he was exposed to Sarin and Cycloserine.  The 
physician also indicated that he 

cannot be sure, but there certainly is a 
possibility that exposure to these drugs 
would be as least as likely as not to 
lead to malignancy.  I do not have any 
definite proof of a civilian situation 
where these drugs did lead to a 
malignancy, but I am certainly concerned 
about this.  I think that if there is any 
possibility or the military evaluation 
shows that these drugs have connections 
to malignancy he should be available to 
get full military benefits for his 
family.  

For service connection for the cause of death of a veteran, 
the first requirement for service connection, evidence of a 
current disability, will always have been met (the current 
disability being the condition that resulted in death).  
However, the last two requirements must be supported by 
evidence of record.  Ruiz v. Gober, 10 Vet. App. 352, 356 
(1997); Ramey v. Brown, 9 Vet. App. 40, 46 (1996).

The premise that the veteran's colon cancer with metastasis 
that caused his demise began during a period of active 
service or within one year following his release from active 
service is not supported by the record, and it cannot be 
relied upon as a basis for granting service connection for 
the cause of the veteran's death.  The veteran's last period 
of active duty ended in 1991.  The cancer that took his life 
was not diagnosed until 2001, over 10 years after service.  

To support a claim for service connection a medical opinion 
associating a condition to military service need not be 
expressed in terms of certainty.  However, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that medical 
evidence must be more than speculative.  Bostain v. West,11 
Vet. App. 125 (1998), Obert v. Brown, 5 Vet. App. 30 (1993);  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also 
Perman v. Brown, 5 Vet. App. 237, 241 (1993);  Sklar v. 
Brown, 5 Vet. App. 104, 145-6 (1993) (where a physician is 
unable to offer a definite causal relationship that opinion 
may not be utilized in establishing service connection as 
such an opinion is non-evidence).  3.102

In this case, the April 2004 correspondence depends on a 
purported (but unconfirmed) exposure to Sarin and 
Cycloserine.  The record does not support such an exposure.  
Moreover, the opinion is advanced in terms of possibilities, 
acknowledging the absence of proof supporting a positive 
relationship between the alleged exposure and the development 
of malignancy.  Under the circumstances, such evidence is 
highly speculative and does not constitute evidence 
supportive of the claim.  The more probative evidence 
demonstrates that the veteran's cancer was of unknown 
etiology, as even supported by the April 2004 correspondence 
itself as well as reflected in the treatment records shortly 
before the veteran's death.  

It is also clear that the veteran did not have a "qualifying 
chronic disability" as defined in 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  The conditions that caused or contributed to 
his death were diagnosed disorders, and he did not have any 
recognized chronic multi-system illnesses.  Further VA has 
not recognized any diagnosed disorders as being subject to 
presumptive service connection under 38 C.F.R. § 3.317.

The preponderance of the evidence is against the claim; there 
is not doubt to be resolved; and the claim is denied.  38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


